DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on February 22, 2022.
Claims 1-2, 6, 9, and 16-17 have been amended. 
Claims 1-3, and 5-19 are currently pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed February 22, 2022, with respect to Claims 6, and 9-16 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities.
Applicant’s arguments, see Pg. 8, filed February 22, 2022, with respect to Claims 1-3, 5-8, and 17-19 have been fully considered and are persuasive.  The 112(a) rejection of the claims has been withdrawn. Applicant has removed the subject matter that was not adequately described by the specification.
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Regarding the 112(a) rejection of claims 9-16,  Applicant argues that the claims have been amended to overcome the 112(a) rejection. However, the amendments have introduced new matter that is not described by the specification. 
Regarding the 112(b) rejection of claims 1-3 and 17-19, Applicant argues that the claims have been amended to overcome the rejection. However, the amendments introduce limitations that render the claims indefinite. Applicant states that claims 9-16 were rejected under 112(b). However, claims 9-16 were not rejected under 112(b) in the previous office action.
Applicant’s arguments with respect to claims 1-3, and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 9, and 17, Applicant argues that Watanabe fails to disclose the telescoping C-gantry as described by the claims because the device of Watanabe is a fixed imaging device that does not allow “the two arms to be independently moved”. However, as noted in the previous Office action, Watanabe teaches dual telescoping C-arms in Fig. 3A. 
In response to applicant's argument that modifying the teachings of Gregerson with Watanabe would render the device inoperable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1-3, and 5-8 are objected to because of the following informalities:
Regarding claim 1, “wherein the imaging sensor defines an angle of incidence with respect to
a signal emitted from the imaging signal transmitter” should be changed to “wherein the imaging sensor defines an angle of incidence with respect to a signal emitted from the imaging signal transmitter” in order to correct a grammatical informality. Claims 2, and 5-8 are objected to by virtue of their dependency.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the claim recites “an imaging signal transmitter attached to the movable first C-arm; and an imaging sensor positioned opposite to the imaging signal transmitter and attached to the movable second c-arm” which is not adequately described by the specification. The specification disclose that the imaging signal transmitter and the imaging sensor are attached to the second c-arm in [0036]. Therefore, the specification fails to adequately describe the imaging signal transmitter being attached to the first C-arm.
Further, the claim recites “wherein the imaging sensor is configured to rotate about the isocenter and relative to a point approximately on a central axis of the first movable C-arm independently of the imaging signal transmitter” which is not adequately described by the specification. The specification discloses that the imaging sensor rotates about the isocenter in [0096]. The specification does not disclose that the imaging sensor is rotates about a point on the central axis of the first C-arm. 
 The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one of an ordinary skill in the art that the inventor has possession of the claimed invention at the time of filing. Claims 7-16 are rejected by virtue of their dependency. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the zone of collision being an annular area defined by the extent of possible positions for the imaging sensor” renders the claim indefinite. As currently written, the defining the zone of collision is not recited as an active step. The claim fails to recite the method comprising defining a zone of collision by an extent of possible positions of the imaging sensor. The claim fails to particularly point out whether or not the defining of the zone of collision is part of the claimed invention. The Examiner has interpreted the limitation as “the zone of collision being an annular area”. Claims 2-3, and 4-8 are rejected by virtue of their dependency. 
Regarding claim 9, the claim recites the limitation "the extent of possible positions of the imaging sensor" in line 23.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to recite a limitation that introduces “an extent of possible positions of the imaging”. The possible positions of the imaging sensor is not defined or recited by the claim. The Examiner has interpreted the limitation as “wherein the C-gantry is moved to minimize a zone of collision, the zone of collision being an annular area”. Claims 10-15 are rejected by virtue of their dependency. 
Regarding claim 16,  the limitations “a gantry rotatably attached to the gantry mount and including the first C-arm slidably mounted to and operable to slide relative to the gantry mount, wherein the movable second C arm is slidably coupled to the first C-arm, and wherein the first C-arm and the movable second C-arm together provide a 360-degree rotation of the imaging signal transmitter and the imaging sensor” render the claim indefinite. Independent claim 9 recites a double telescoping C-gantry that has movable first and second C-arms. As currently written, the gantry of claim 16 is different from the double telescoping C-gantry of claim 9, and the first C-arm of claim 16 is different from the movable C-arm of claim 9. The claim fails to particularly point out how the two gantries are connected to each other and fail to particularly point out whether or not they are the same gantry. The Examiner has interpreted “a gantry” as “the double telescoping C-gantry” and “the first C-arm” as “the first movable C-arm”. 
Regarding claim 17, the claim recites “the method comprising:” which renders the claim indefinite. The claim recites “A portable medical imaging system, comprising:” in line 1. However, as currently written, the claim recites limitations directed to both an apparatus and a method. Where the preamble starts and ends is not defined by the claim. The claim fails to particularly point out whether the claim is directed to the apparatus or the method. 
Claim 17 recites the limitation "the first isocenter" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner has interpreted the claim as “A portable medical imaging system, comprising: 
a movable station; a gantry mount attached to the movable station; 
a gantry rotatably attached to the gantry mount and including a first C-arm slidably mounted to and operable to slide relative to the gantry mount; 
a second C-arm including a imaging signal transmitter and an imaging sensor and slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged; and a control system for controlling motion of the movable station and first and second C- arms, and for controlling imaging of the portable imaging system, wherein the control system is configured to cause the portable medical imaging system to perform operations, 
wherein the imaging sensor defines an angle of incidence with respect to a signal emitted from the imaging signal transmitter, wherein the imaging sensor and the imaging signal transmitter, in an initial position, define a central axis from the imaging sensor to imaging signal transmitter, and the central axis being between the imaging sensor and the imaging signal transmitter and being the central axis of the gantry, and an isocenter located at the central axis, the isocenter being equidistant between the imaging signal transmitter and the imaging sensor, 
the angle of incidence is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor and a second line normal from the imaging sensor to the first isocenter, wherein the angle of incidence is zero at the initial position”. Claims 18-19 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Fehre (U.S. 2009/0180586), Maschke (U.S. 2008/0258929) and Watanabe (U.S. 6,113,264).
Regarding claim 1, as best understood:
Gregerson discloses a method for imaging using a portable medical imaging system comprising a double telescoping C-gantry, an imaging signal transmitter and an imaging sensor, the method comprising: 
positioning the imaging signal transmitter (Fig. 1A, 13) and the imaging sensor (Fig. 1A, 14) opposite to one another (Fig. 1A, X-ray source 13 and detector 14 are opposite to each other), wherein the imaging sensor (Fig. 1A, 14) defines an angle of incidence with respect to a signal (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) emitted from the imaging signal transmitter (Fig. 1A, 13), wherein the imaging sensor (Fig. 1A, 14) and imaging signal transmitter (Fig. 1A, 13), in an initial position (Fig. 3, source and detector at first position), define a central axis being between the imaging sensor and the imaging signal transmitter (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object which perpendicular to the imaging sensor) and being the central axis of the gantry (Fig. 3, center axis of object), and a first isocenter (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) located at the central axis (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) and being equidistant between the imaging signal transmitter and the imaging sensor (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object), 
wherein the angle of incidence (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) and a second line normal from the imaging sensor to the first isocenter (Fig. 3, detector normal to the imaging center), wherein the angle of incidence is zero at the initial position (Fig. 2A-2C, angle of incidence is zero when detector is not rotated), 
recording a first signal from the positioned imaging signal transmitter using the positioned imaging sensor (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position), so as to capture an image of a first portion of a field-of-view (Col. 5, lines 1-9, images are taken at each detector position);
rotating the imaging sensor (Col. 4, line 55-Col. 5, line 9, images are taken at each detector position; Col. 5, lines 22-44, source and detector are rotatable about the center axis) such that the angle of incidence changes (Col. 5, lines 1-9, images are taken at each detector position); and 
recording a second signal from the imaging signal transmitter using the imaging sensor (Col. 5, lines 1-9, images are taken at each detector position), so as to capture an image of a second portion of the field-of-view (Col. 5, lines 1-9, images are taken at each detector position).
However, Gregerson fails to disclose the imaging signal transmitter and the imaging sensor being attached to the double telescoping C- gantry; controlling the movement of the telescoping C-gantry to minimize a zone of collision, the zone of collision being an annular area; rotating the imaging sensor such that the angle of incidence changes while the second line remains normal from the imaging sensor to the first isocenter.
Watanabe teaches the imaging signal transmitter (Fig. 3, 6) and the imaging sensor (Fig. 3, 8) being attached to a double telescoping C-gantry (Fig. 3, source and detector attached to C-arm 5).
Maschke teaches controlling the movement of the C-gantry to minimize a zone of collision ([0073], zones of collisions or protection zones), the zone of collision being an annular area ([0074], spherical).
Fehre teaches while the second line remains normal from the imaging sensor to the first isocenter (Fig. 1, line between isocenter C and sensor 6 is normal when sensor 6 is rotated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the method of Gregerson with the collision zones taught by Maschke in order to improve system positioning to reduce the risk of damage or injury caused by collisions (Maschke; [0004], [0037], and [0046]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector movement of Gregerson with the detector rotation taught by Fehre in order to increase image quality by improving system positioning (Fehre; [0012]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Gregerson, Watanabe, Maschke and Fehre discloses the method of claim 1, wherein the double telescoping C-gantry (Watanabe; Fig. 3, 4 and 5) is configured to provide a 360 degree imagine imaging beam rotation (Watanabe; Col. 9, lines 25-30, 360 degree rotation), 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Gregerson, Watanabe, Maschke and Fehre discloses the method of claim 1, further comprising combining the first and second portions of the field-of-view (Gregerson; Col. 5, lines 5-9, images combined to obtain larger field of view image).
Regarding claim 6, as best understood:
The combination of Gregerson, Watanabe, Maschke and Fehre discloses the method of claim 1, further comprising maintaining a rotational position of the imaging signal transmitter while rotating the imagining sensor (Gregerson; Fig. 2A-2C, X-ray tube position stays the same as the detector rotates), such that the rotational position of the imaging signal transmitter is the same when transmitting the first and second signals (Gregerson; Fig. 2A-2C, X-ray tube position stays the same as the detector rotates).
Regarding claim 8, as best understood:
The combination of Gregerson, Watanabe, Maschke and Fehre discloses the method of claim 1, further comprising:
 after recording the second signal, rotating the imaging signal transmitter and the imaging sensor about the isocenter (Gregerson; Fig. 4, X-ray source and detector are rotated);
 after rotating the imaging signal transmitter and the imaging sensor about the isocenter (Gregerson; Fig. 4, X-ray source and detector are rotated), recording a third signal from the imaging signal transmitter using the imaging sensor (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position), so as to capture an image a first portion of a second field-of-view (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position);
 rotating the imaging sensor about the isocenter such that the angle of incidence changes from when the third signal was recorded (Gregerson; Fig. 2A-2C and Fig. 4, X-ray source and detector are rotated causing the angle of incidence to change); and 
recording a fourth signal from the imaging signal transmitter using the imaging sensor (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position), so as to capture an image of a second portion of the second field-of-view (Gregerson; Col. 5, lines 45-51, images taken at each source and detector position).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586), Maschke (U.S. 2008/0258929) and Watanabe (U.S. 6,113,264) as applied to claim 1 above, and further in view of Heigl (U.S. 7,711,083).
Regarding claim 5, as best understood:
The combination of Gregerson, Fehre, Maschke, and Watanabe discloses the method of claim 1.
However, the combination of Gregerson, Fehre, Maschke, and Watanabe fails to disclose wherein the isocenter is within the first and second portions of the field-of-view.
Heigl teaches wherein the isocenter is within the first and second portions of the field-of-view (Fig. 5 and 7, point is within two portions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Gregerson, Fehre, Maschke and Gregerson with the point location taught by Heigl in order to improve image quality by removing artifacts in the image (Heigl; Col. 9, lines 9-11). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586), Maschke (U.S. 2008/0258929) and Watanabe (U.S. 6,113,264) as applied to claim 1 above, and further in view of Vesel (U.S. 8,462,911).
Regarding claim 7, as best understood:
The combination of Gregerson, Fehre, Maschke and Watanabe discloses the method of claim 1.
However, the combination of Gregerson, Fehre, Maschke and Watanabe fails to disclose further comprising translating the imaging signal transmitter linearly after recording the first signal and before recording the second signal.
Vesel teaches translating the imaging signal transmitter linearly after recording the first signal and before recording the second signal (Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging method of Gregerson, Fehre, and Watanabe with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR
Claims 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Fehre (U.S. 2009/0180586), Maschke (U.S. 2008/0258929), and Watanabe (U.S. 6,113,264).
Regarding claim 9, as best understood:
Gregerson discloses a portable medical imaging system comprising:
 a movable station (Fig. 14, 12) comprising a movable C-arm (Fig. 12, 33, C-shaped rotor); 
an imaging signal transmitter (Fig. 12, 200) attached to the movable first C-arm (Fig. 12, 33); and 
an imaging sensor (Fig. 12, 100) positioned opposite to the imaging signal transmitter (Fig. 12, 200) and attached to the movable c-arm (Fig. 12, 33), wherein the imaging sensor defines an angle of incidence with respect to a signal emitted from the imaging signal transmitter  (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source), wherein at an initial position the imaging sensor (Fig. 1A, 14) and imaging signal transmitter (Fig. 1A, 13) define an central axis (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object), perpendicular to the imaging sensor (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object which is perpendicular to the imaging sensor), and an isocenter (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) located at the original central axis (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) and being equidistant between the imaging signal transmitter and the imaging sensor (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object), wherein the angle of incidence (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) and a second line normal from the imaging sensor to the first isocenter (Fig. 3, detector normal to the imaging center), wherein the angle of incidence is zero at the initial position (Fig. 2A-2C, angle of incidence is zero when detector is not rotated),
 wherein the imaging sensor is configured to rotate (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position) about the isocenter (Fig. 3, detector rotates about the central axis of the gantry and center of the object) and relative to a point (Fig. 3, detector rotates about the central axis of the gantry and center of the object) approximately on a central axis (Fig. 3, detector rotates about the central axis of the gantry and center of the object) of the movable C-arm independently of the imaging signal transmitter (Col. 5, lines 1-9, detector is rotated and images are taken at each detector position), so as to change an angle of incidence (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) for a signal transmitted from the imaging signal transmitter to the imaging sensor, and provide a field-of-view that is larger than the field- of-view of the imaging sensor at a single position (Col. 5, lines 1-9, images are taken at each detector position).
However, Gregerson fails to disclose a double telescoping C-gantry, the C-gantry includes a movable first and second C-arms, rotating the imaging sensor such that the angle of incidence changes while the second line remains normal from the imaging sensor to the isocenter, wherein the C-gantry is moved to minimize a zone of collision, the zone of collision being an annular area. 
Watanabe teaches a double telescoping C-gantry (Fig. 3, 4 and 5), the C-gantry includes a movable first and second C-arms (Fig. 3, 4 and 5).
Maschke teaches wherein the C-gantry is moved to minimize a zone of collision ([0073], protection zones), the zone of collision being an annular area ([0073], spherical zone).
Fehre teaches rotating the imaging sensor such that the angle of incidence changes while the second line remains normal from the imaging sensor to the first isocenter (Fig. 1, line between isocenter C and sensor 6 is normal when sensor 6 is rotated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Gregerson with the collision zones taught by Maschke in order to improve system positioning to reduce the risk of damage or injury caused by collisions (Maschke; [0004], [0037], and [0046]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector movement of Gregerson with the detector rotation taught by Fehre in order to increase image quality by improving system positioning (Fehre; [0012]).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 10, as best understood:
The combination of Gregerson, Watanabe, Maschke, and Fehre discloses the portable medical imaging system of claim 9, wherein the imaging sensor is configured to face the isocenter on the central axis while being rotated (Gregerson; Fig. 3, detector is facing center axis).
Regarding claim 11, as best understood:
The combination of Gregerson, Watanabe, Maschke, and Fehre discloses the portable medical imaging system of claim 9, wherein the imaging sensor is configured to capture a first image before rotating independently of the imaging signal transmitter (Gregerson; Col. 5, lines 1-9, images are taken at each detector position) and to capture a second image after rotating independently of the imaging signal transmitter (Gregerson; Col. 5, lines 1-9, images are taken at each detector position), and wherein the portable medical imaging system comprises a controller (Gregerson; Fig. 14, 60) that is configured to combine the first and second images to produce the enlarged field-of-view (Gregerson; Col. 5, lines 5-9, images combined to obtain larger field of view image).
Regarding claim 12, as best understood:
The combination of Gregerson, Watanabe, Maschke, and Fehre discloses the portable medical imaging system of claim 9, wherein the imaging signal transmitter and the imaging sensor are configured to rotate about the isocenter (Gregerson; Fig. 3, source and detector are rotated; Fig. 4, X-ray source and detector are rotated) so as to provide a 360-degree view of an object between the imaging signal transmitter and the imaging sensor (Gregerson; Col. 5, lines 45-60, 360 degree scan).
Regarding claim 16, as best understood:
The combination of Gregerson, Watanabe, Maschke, and Fehre discloses the portable medical imaging system of claim 9, further comprising:
 a gantry mount (Gregerson; Fig. 14, gantry mounted to mobile cart) attached to the movable station; and 
a double telescoping C-gantry (Watanabe; Fig. 3, 4 and 5) rotatably attached to the gantry mount and including the movable first C-arm (Watanabe; Fig. 3, 4 and 5) slidably mounted to and operable to slide relative to the gantry mount (Watanabe; Col. 6, lines 25-34, first C-arm slides along gantry holder), wherein the movable second C arm is slidably coupled to the movable first C-arm (Watanabe; Col. 6, lines 25-50, first C-arm slides along gantry mount and second C-arm slides along the first C-arm), and wherein the first C-arm and the movable second C-arm together provide a 360-degree rotation of the imaging signal transmitter and the imaging sensor (Watanabe; Col. 9, lines 25-30, 360 degree rotation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7, 108,421) in view of Fehre (U.S. 2009/0180586), Watanabe (U.S. 6,113,264), and Maschke (U.S. 2008/0258929) as applied to claim 9 above, and further in view of Vesel (U.S. 8,462,911).
Regarding claim 13, as best understood:
The combination of Gregerson, Watanabe, Maschke, and Fehre discloses the portable medical imaging system of claim 9.
However, the combination of Gregerson, Watanabe, Maschke, and Fehre fails to disclose further comprising a translational device mounting the imaging signal transmitter to the movable C-arm, wherein the translation device is configured to translate the imaging signal transmitter laterally with respect to the central axis.
Vesel teaches a translational device (Col. 6, lines 42-50, X-ray sources moves laterally) mounting the imaging signal transmitter to the movable C-arm (Col. 6, lines 42-50, X-ray sources moves laterally), wherein the translation device (Col. 6, lines 42-50, X-ray sources moves laterally) is configured to translate the imaging signal transmitter laterally with respect to the central axis (Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson, Watanabe, Maschke, and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Gregerson, Watanabe, Maschke, Fehre and Vesel discloses the portable medical imaging system of claim 13, wherein the translational device (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) is adapted for movement along a linear axis (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) in an orientation that is perpendicular or parallel to an axis of a Cartesian coordinate system (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally which is parallel or perpendicular to an axis).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson, Watanabe, Maschke, and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, as best understood:
The combination of Gregerson, Watanabe, Maschke, Fehre, and Vesel discloses the portable medical imaging system of claim 14, wherein the linear axis provides a linear degree of freedom (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally) in capturing an image of an object (Vesel; Col. 6, lines 42-50, X-ray sources moves laterally).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the X-ray imaging system of Gregerson, Watanabe, Maschke, and Fehre with the laterally moving source of Vesel in order to increase image quality by improving image reconstruction (Vesel; Col. 6, lines 12-28). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (U.S. 7,108,421) in view of Watanabe (U.S. 6,113,264).
Regarding claim 17, as best understood:
Gregerson discloses a portable medical imaging system, comprising:
 a movable station (Fig. 14, 12);
 a gantry mount (Fig. 14, gantry mounted on to movable station) attached to the movable station; 
a gantry (Fig. 13, 11) rotatably attached to the gantry mount and including a first C-arm (Fig. 12, 33); and
a control system for controlling motion of the movable station and first and second C-arms, and for controlling imaging of the portable imaging system (This element is interpreted under 35 U.S.C. 112(f) as the processor disclosed in [0039] by Applicant. Gregerson discloses a computer system in Fig 14, 60),
wherein the imaging sensor (Fig. 1A, 14) defines an angle of incidence with respect to a signal (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) emitted from the imaging signal transmitter (Fig. 1A, 13), wherein the imaging sensor (Fig. 1A, 14) and imaging signal transmitter (Fig. 1A, 13), in an initial position (Fig. 3, source and detector at first position), define a central axis (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object which perpendicular to the imaging sensor) from the imaging sensor to the imaging signal transmitter, the central axis being between the imaging sensor and imaging signal transmitter (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object), and an isocenter (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) located at the central axis (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object) and being equidistant between the imaging signal transmitter and the imaging sensor (Col. 5, lines 22-36, object located at center axis; Fig. 3, center axis of object), 
wherein the angle of incidence (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) is defined as a first line from a focal point of the imaging signal transmitter to a middle of the imaging sensor (Fig. 2A-2C, angle of incidence defined by the location of the detector and X-ray source) and a second line normal from the imaging sensor to the first isocenter (Fig. 3, detector normal to the imaging center), wherein the angle of incidence is zero at the initial position (Fig. 2A-2C, angle of incidence is zero when detector is not rotated).
However, Gregerson fails to disclose a first C-arm slidably mounted to and operable to slide relative to the gantry mount; a second C-arm slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged.
Watanabe teaches a first C-arm (Fig. 3, 4) slidably mounted to and operable to slide relative to the gantry mount (Fig. 3, 3); 
a second C-arm (Fig. 3, 5) slidably coupled to the first C-arm, the first and second C-arms together providing a 360-degree rotation about an object to be imaged (Watanabe; Col. 7, lines 35-37, 360 degree rotation).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Gregerson with the double C-arms taught by Watanabe in order to obtain higher quality images by providing more imaging angles (Watanabe; Col. 4, lines 10-51). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:
The combination of Gregerson, and Watanabe discloses the portable imaging system of claim 17, wherein the isocenter comprises an isocenter of the gantry (Gregerson; Col. 5, lines 25-30, region centered about the axis of imaging area).
Regarding claim 19, as best understood:
The combination of Gregerson, and Watanabe discloses the portable medical imaging system of claim 17, further comprising combining the first and second portions of the field-of-view (Gregerson; Col. 5, lines 5-9, images combined to obtain larger field of view image).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884        
                                                                                                                                                                                                /DANI FOX/Primary Examiner, Art Unit 2884